The disclosure is objected to because of the following informalities: Pages 3, 7, in the headings therein, note that --OF THE INVENTION-- should be inserted after “SUMMARY” (i.e. page 3) and inserted after “DETAILED DESCRIPTION” (i.e. page 7), respectively at these instances for consistency with PTO guidelines. Page 3, in paragraph [0011], second line therein, note that the recitation of “the dielectric spacer” should be rewritten as --a dielectric spacer--, especially since this is the first recitation of such terminology. At all occurrence throughout the specification, note that the term “monolayer graphene” should be rewritten as --graphene monolayer-- for an appropriate characterization. Page 4, in paragraph [0012], 4th line therein, note that the recitation of “waveguide in meter” is vague in meaning and thus appropriate clarification is necessary. Page 5, in paragraph [0014], second line therein, note that the recitation of “the figures, like” should be rewritten as --the figures and in the detail description, like-- for an appropriate characterization. Pages 5 & 6, in paragraphs [0026] to [0034], inclusively, first line in each paragraph, note that --a-- should be inserted after “in”, respectively at these instance for an appropriate characterization. Page 7, in paragraph [0038], 10th line therein, it is noted that the recitation of “embodiment, near-zero characteristics may” should be rewritten as --embodiment, “near-zero characteristics” may-- for an appropriate characterization. Page 8, in paragraph [0039], first line therein, note that the recitation of “a geometric properties” is not of consistent tense and thus appropriate clarification is necessary; 9th line therein, note that --using-- should be inserted after “from” for an appropriate characterization. Page 9, in paragraph [0040], third line therein and in paragraph [0041], third line therein, note that the reference label “100” is vague in meaning, especially since FIG. 1A &  FIG. 2A, respectively do not appear to depict such a reference label therein and thus appropriate clarification is necessary. Pages 8 to 14, in paragraphs [0042], [0043], [0044], [0046], [0050] & [0051], [0053], [0054], [0055], [0056], note that --in FIG. 1A-- should be reference and associated with step (102, 104, 106) and --in FIG. 1B-- should be reference and associated with step (110, 112, 114, 116), respectively as to be commensurate with the labeling in those corresponding drawings. Page 9, in paragraph [0042], 9th line therein, note that --through-- should be inserted after “pass” for idiomatic clarity; 10th & 11th lines therein, note that the recitation of “refer to a cutoff wavelength (or consistently a cutoff frequency)” should be rewritten as --refer to a “cutoff wavelength” (or consistently a “cutoff frequency”)-- for an appropriate characterization; 22nd line therein, note that “in” should be rewritten as --at-- for idiomatic clarity. Page 9, in paragraph [0043], 5th & 6th lines therein, note that reference labels (202A, 202B) should be correspondingly reference to --in FIG. 2B-- & --in FIG. 2C--, respectively as to be commensurate with the labeling in those drawings. Page 9, in paragraph [0044], second line therein, it is noted that --as shown in FIG. 2A-- should be inserted after “embodiments”, especially since the subsequent description pertains to that drawing. Page 10, in paragraph [0044], 10th line therein, note that --as shown in FIG. 2B-- should be inserted after “embodiments”, especially since the subsequent description pertains to that drawing; 13th & 14th lines therein, note that it is unclear whether the dimensions (a, b) are properly associated with waveguide 202A and thus appropriate clarification of this issue is necessary. Pages 10 & 11, in paragraphs [0046], [0047], [0048], [0049], [0050], note that reference label (204, 202, 202B, 208, 202C, 200) do not appear to be depicted with respect to FIGS. 2D, 2E, 3A, 3B described in these paragraphs and thus appropriate clarification of this issue is necessary. Page 11, in paragraph [0049], 6th line therein, it is noted that --in FIG. 3A-- should be inserted after “302” as [0053],  third line therein, note that the recitation of “thickness h” is vague in meaning, especially since no such reference label appears in any one of FIGS. 1B & 2F and thus appropriate clarification of this issue is necessary. Page 13, in paragraph [0053], 8th line therein, it is noted that --a-- should be inserted prior to “TM” for idiomatic clarity. Page 13, in paragraph [0054], second line therein, it is noted that the recitation of “waveguide 202D” should be rewritten as --waveguide 202E in FIG. 2F-- for an appropriate characterization. Page 14, in paragraph [0055], 5th line therein, note that the term “ins” should be rewritten as --in-- for a proper spelling; 6th line therein, note that the label “202G” should be rewritten as --202F-- for an appropriate characterization. Page 15, in paragraph [0059], third line therein; page 16, in paragraph [0073], third line therein; page 17, in paragraph [0067], third line therein; page 18, in paragraph [0071], third line therein: note that the respective recitation of “loss S12” is vague in meaning at these instances, especially since such a designation does not appear commensurate with the labeling in FIGS. 4, 7, 10 & 13 (i.e. FIGS. 4, 7, 10 & 13 each designate loss as “S21”) and thus appropriate clarification of this issue is necessary. Page 15, in paragraph [0061]; page 16, in paragraphs [0064]; page 17, in paragraph [0068]: 5th line in each paragraph, note that the recitation of “when passes” should be rewritten as --when the wave passes--, respectively at these instances for an appropriate characterization Page 18, in paragraph [0071], 5th & 6th lines therein, note that --µc-- should be inserted after “potential”, respectively at these instances. Page 18, in paragraph [0072], first line therein, it is noted that --description-- should be inserted after “foregoing” for an appropriate characterization.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following reference labels and depicted features need to be correspondingly described in the FIG. 1A, “100A”; FIGS. 2A, 2C, 2E, 3A, 3B, “y”; FIGS. 4, 5, 6, 7, 12, 13, “f(THz)”; FIGS. 4, 7, 10, 13, “S21 Amplitude (dB)”; FIGS. 5, 8, 11, “εr”; FIGS. 6, 9, 12, “µr”; FIGS. 7, 8, 9, the relevance of the respective vertical line at the right edge of the corresponding graphs need explanation; FIGS. 10, 11, 12, “f(GHz)”.  Appropriate correction is required.
The drawings are objected to because of the following: In FIG. 2F, note that a dimension --h-- needs to be provided such as to be commensurate with the specification description of FIG. 2F in paragraph [0053].  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of features collectively recited in claim 1 (i.e. magneto-dielectric material, monolayer graphene, dielectric spacer, etc. shown collectively in a drawing figure) and the monolayer graphene disposed on the impedance recited in claim 18, respectively must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11; 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In claims 1, 14, note that the nature of the term “magneto-dielectric material” lacks adequate written description in the disclosure such that one skill in the art would not have been enabled to make and use this aspect of the invention without resorting to undue experimentation. In particular, the specification appears to be devoid of any adequate written description as to what “materials” would be considered “magneto-dielectric” or what properties would characterize particular materials as being “magneto-dielectric” (e.g. would such materials necessarily include magnetic materials therein?), such that one skilled in the art would not have .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11; 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, note that it is unclear whether the collective recitation of features recited herein would accurately characterize applicants’ invention. For example, note that FIGS. 2A, 2D & 2F and the corresponding description appear to describe particular features in an isolated context without any depiction of these features taken in combination, such as recited in this claim. Appropriate clarification of this issue is necessary.
In claim 5, note that it is unclear how “an impedance surface” as recited herein relates to “a monolayer graphene”, as recited in claim 1, from which this claim ultimately depends from (i.e. the impedance surface and the monolayer graphene perform the same functionality, the impedance layer and the monolayer graphene are distinctly different structural and functional 
In claim 12, line 2, note that it is unclear whether the recitation of “the metamaterial comprising a waveguide” would be an accurate aspect of this aspect of the invention, especially since the specification appears to disclose that the “waveguide” is a separate and conventional structure that is filled or loaded as to provide metamaterial functionality. Appropriate clarification of this issue is necessary.
In claim 17, should --as the tunable impedance surface-- be inserted after “graphene” for an accurate characterization of this aspect of the invention? Appropriate clarification of this issue is necessary.
In claim 18, lines 1 & 2, note that it is unclear whether the recitation of “placing the monolayer graphene on the impedance surface” would be an accurate characterization of this aspect of the invention, especially since claim 17, from which this claim directly depends, appears to indicate that the “monolayer graphene” and the “impedance surface” are apparently one in the same feature, thereby raising issues of the relationship between the impedance surface and the monolayer graphene, similar to issues raised with respect to claim 5. Appropriate clarification of this issue is necessary.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 2-4, 7-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claims 2-4, 7-11 each contain subject matter already recited in or incorporated into independent claim 1, from which these claims ultimately depend. Accordingly, these dependent claims contain redundant subject matter to subject matter already recited in or incorporated into independent claim 1, and therefore these dependent fail to further limit the subject matter of independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following claims have been found to be objectionable for reasons set forth below: 
At all instances throughout the claims, note that the term “monolayer graphene” should be rewritten as --graphene monolayer-- for an appropriate characterization.
It should be noted that in view of the serious & significant issues raised above under appropriate sections of 35 USC 112, the examiner is unable to make any appropriately valid interpretations and assumptions of the claim language, such that any meaningful rejections based on prior art cannot be made at this time. However, the lack of any rejections based on prior art should not be construed that any of the pending claims distinguish over the prior art. Accordingly, upon a satisfactory addressing of the 35 USC 112 issues by applicants’, the examiner will then be able to adequately assess the potential patentability of the pending claims based on prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee